February 10, 2012 THE DREYFUS/LAUREL FUNDS, INC. THE DREYFUS/LAUREL FUNDS TRUST THE DREYFUS/LAUREL TAX-FREE MUNICIPAL FUNDS Supplement to Current Statement of Additional Information The following information supplements and supersedes any contrary information contained in the Funds’ Statement of Additional Information. Effective February 8, 2012, the following person is an additional Board member of the Funds: Name (Age) Position with the Funds Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Francine J. Bovich (60) Board Member Trustee, The Bradley Trusts, private trust funds (2011 – Present) Managing Director, Morgan Stanley Investment Management (1993-2010) N/A Ms. Bovich has been employed in the investment industry for over 38 years. Ms. Bovich currently serves as a Trustee for The Bradley Trusts, private trust funds. She is an Emeritus Trustee of Connecticut College, where she served as Trustee from 1986 to 1997, and also currently serves as Chair of the Investment Sub-Committee for Connecticut College’s endowment fund. From April 1993 until September 2010, Ms. Bovich was a Managing Director at Morgan Stanley Investment Management, holding various positions including Co-Head of Global Tactical Asset Allocation Group, Operations Officer, and Head of the U.S. Institutional Equity Group. Prior to joining Morgan Stanley Investment Management, Ms.
